Exhibit 10.17

LOGO [g365476g08g25.jpg]

 

Exhibit 10.18

CONVENIO QUE CELEBRAN, POR UNA PRIMERA PARTE, DON DAVID GOLD, SA. DE CV., (EN LO
SUCESIVO IDENTIFICADA COMO “LA COMPAŃÍA”), REPRESENTADA EN ESTE ACTO POR EL SR.
WILLIAM W. REID; Y POR UNA SEGUNDA PARTE, ING. JOSE PEREZ REYNOSO, (EN LO
SUCESIVO IDENTIFICADO COMO EL “CONCESIONARIO”), CONJUNTAMENTE REFERIDOS COMO LAS
“PARTES”, POR SU PROPIO DERECHO, CONFORME A LOS SIGUIENTES ANTECEDENTES,
DECLARACIONESY CLAUSULAS: ANTECEDENTES 1. Con fecha 21 de noviembre de 2002,
celebraron un Contrato de Exploración y Explotación, (en lo sucesivo el
“CONTRATO”), relativo a las concesiones mineras “La Tehuana”, titulo 210029, “El
Aguila”, título 206772 y “El Áire”, titulo 158272, a las que en lo sucesivo se
les denominará como los “LOS LOTES” el cual se encuentra inscrito bajo acta 217
a fojas 132 del volumen 14 del Libro de Actas, Contratos y Convenios Mineros,
del Registro Público de Minería. 2. En La cláusula CUARTA del CONTRATO se
establece que: La COMPAŃÍA pagará al CONCESIONARIO una regalía sobre
liquidaciones netas de fundición (en adelante “Regalías de Producción”) sobre
las liquidaciones netas dó fundición o facturas de compraventa de primera mano
de mineral pagadas a LA COMPAŃÍA por minerales, mineral en bruto u otros
productos de valor obtenidos y vendidos de LOS LOTES. La regalíá de producción
será calculada como sigue: a) En caso de que LA COMPAŃÍA utilice servicios de
fundición. Una regalía de producción del cinco por ciento (5 %) de las
liquidaciones netas do fundición de

AGREEMENT ENTERED INTO BY AND BETWEEN AS THE FIRST PARTY, DON DAVID GOLD, S.A.
DE CV. (HEREINAFTER “THE COMPANY”), REPRESENTED HEREIN BY MR. WILLIAM W. REID;
AND AS THE SECOND PARTY, MR. JOSE PEREZ REYNOSO, (HEREINAFTER THE
“CONCESSIONAIRE”), JOINTLY REFERRED HEREINAFTER AS TO THE “PARTIES” ON HIS OWN
BEHALF, IN ACCORDANCE WITH THE FOLLOWING PRECEDENTS, REPRESENTATIONS AND
CLAUSES: PRECEDENTS 1. An Exploration and Exploitation agreement was entered on
November 21, 2002 (hereinafter the “AGREEMENT”) related to the mining
concessions “La Tehuana2, title number 210029, “El Águila”, title number 206772
and “El Áire”, title number 158272, hereinafter referred as to the “THE LOTS”
which has been registered under document 217 page 132, volume 14 in the Mining
Acts, Contracts and Agreements Book, of the Public Mining Registry. 2. In clause
FOUR of the AGREEMENT it has been established that: THE COMPANY will pay the
CONCESSIONAIRE a royalty on net smelting proceeds (hereinafter “Production
Royalties”) based on net smelting proceeds or first hand mineral buying and
selling invoices paid to THE COMPANY for minerals, raw minerals or any other
valuable products obtained or sold from THE LOTS. The Production Royalty will be
assessed as follows: a) In case THE COMPANY uses smelting services. A production
royalty of five percent (5%) over smelting net proceeds for all the substances

todas las substancias obtenidas

y obtained and sold from THE LOTS.



--------------------------------------------------------------------------------

LOGO [g365476g53f82.jpg]

 

vendidas de LOS LOTES.

b) En caso de venta de doré, bullion u otras substancias obtenidas y vendidas de
LOS LOTES por LA COMPAÑÍA; una regalía de producción del cuatro por ciento
(4%) del precio real de venta de todos los minerales, mineral en bruto o
productos de valor que aparezcan en las facturas de compraventa, después de
deducir todos los cargos de tratamiento, castigos y cualquier otros gastos y
deducciones del precio neto de venta del producto que aparezcan en las
liquidaciones de fundición o cualquier otro documento aceptable por cada por
cada venta por separado y después de deducir también el costo real de los fletes
de dichas substancias a la fundición o cualquier otro documento aceptable por
cada venta por separado de las substancias mencionadas. La regalía de producción
pagadera al CONCESIONARIO conforme a lo aquíestablecido, será pagadera después
de deducir y amortizar todos los pagos de Anticipo Mínimo de Regalías
establecidos en la Cláusula Tercera Anterior. La COMPAÑÍA deberá efectuar el
pago de Regalías de Producción al CONCESIONARIO mediante transferencia por giro
a una cuenta y contra el recibo de la factura o facturas correspondientes (con
el IVA agregado y desglosado), mensualmente dentro de los treinta (30) días
siguientes a la fecha de terminación de cada mes en el que LA COMPAŃÍA reciba
pagos finales por venta de minerales, mineral en bruto u otros productos de
valor. Con base en los antecedentes mencionados, las partes:

b) In case of gold/silver bearing material, ingots or any other substances
obtained and sold from THE LOTS by THE COMPANY; a production royalty of four
percent (4%) on the real sale price of all the minerals, crude metals or
valuable products included in the buying and selling invoices, after deducting
all the processing charges, punishments or any other expenses and deductions on
the net sale price of the products included in the smelting accounts or any
other acceptable document for each separate sale and also after deducting the
real freight cost of sending such substances to the smelting company or any
other acceptable document for each separate sale of the aforementioned
substances. The production royalty payable to the CONCESSIONAIRE according to
what has been established herein, will be payable after deducting and repaying
the Royalty Minimum Advance payment mentioned in the previous Third Clause. THE
COMPANY must pay the CONCESSIONAIRE his production royalty through bank
transfers to an account upon receiving the respective invoice or invoices
(including VAT), every month within 30 days following the end of each month in
which THE COMPANY receives final payments for the sale of minerals, raw minerals
or other valuable products.

THE COMPANY CONCESSIONAIRE

must pay the his production royalty

Given the foregoing, the parties:

DECLARAN

DECLARE



--------------------------------------------------------------------------------

LOGO [g365476g45w98.jpg]

 

1. Que los representantes de cada una de las partes que intervienen en este
convenio, cuentan con las facultades requeridas para celebrarlo y que las mismas
no les han sido revocadas o limitadas en forma tal que les impidiera la
celebración de este convenio. 2. Que es su voluntad realizar la modificación del
CONTRATO, a fin de que: específicamente de los pagos anticipados, que reciba LA
COMPAÑÍA de los embarques de fundición de los concentrados de la Mina o Minas
subterráneas que se produzcan Y vendan de LOS LOTES, se realicen pagos
anticipados al CONCESIONARIO equivalentes al cincuenta por ciento (50%) de la
Regalía de Producción que le corresponda del cálculo estimado del pago final que
reciba LA COMPAÑÍA de dichas liquidaciones netas de fundición o facturas de
compraventa de primera mano de mineral. En virtud de los antecedentes y
declaraciones anteriores, las partes convienen en las siguientes: CLAUSULAS
PRIMERA. Las partes convienen en agregar a la Cláusula CUARTA, lo siguiente a
fin de que ésta quede como sigue: La COMPAÑÍA pagará al CONCESIONARIO una
Regalía sobre liquidaciones netas de fundición (en adelante “Regalías de
Producción”) sobre las liquidaciones netas de fundición o facturas de
compraventa de primera mano de mineral pagadas a LA COMPAÑÍA por minerales,
mineral en bruto u otros productos de valor obtenidos y vendidos de LOS LOTES.
La regalía de producción será calculada como sigue: a) En caso de que LA
COMPAÑÍA utilice servicios de fundición: Una regalía de producción del cinco por
ciento (5%) de las

1. That the parties’ representatives entering into this agreement have enough
authority to execute it, same authority that has not been revoked or limited
whatsoever which would impede them from entering into this agreement. 2. That it
is their wish to modify the AGREEMENT, for the specific circumstance that from
the advanced payments THE COMPANY receives from the concentrates smelting
shipments of the underground Mine or Mines produced and sold from THE LOTS it
pays advance payment equivalent to a fifty percent (50%) of the Production
Royalty to the estimated final payment that THE COMPANY may receive of said
smelting net proceeds or buying and selling invoices. In view of the
aforementioned facts and representations, the parties agree to the following:

CLAUSES

FIRST. The parties agree to include into Clause FOURTH the following; in order
for same to remain as follows:

THE COMPANY will pay the CONCESSIONAIRE a Royalty on net smelting proceeds
(hereinafter “Production Royalties”) based on net smelting proceeds or first
hand mineral buying and selling invoices paid to THE COMPANY for minerals, raw
minerals or any other valuable product obtained or sold form THE LOTS, the
Production Royalty will be assessed as follows: a) In case THE COMPANY uses
smelting services. A production royalty of five percent (5%) over smelting net
proceeds



--------------------------------------------------------------------------------

LOGO [g365476g73k92.jpg]

 

Liquidaciones netas de fundición de todas las substancias obtenidas y vendidas
de LOS LOTES.

b) En caso de venta de doré, bullion u otras substancias obtenidas y vendidas de
LOS LOTES por LA COMPAÑÍA: una Regalía de producción del cuatro por ciento (4%)
del precio real de venta de todos los minerals, mineral en bruto o productos de
valor que aparezcan en las facturas de compraventa, después de deducir todos los
cargos de tratamiento, castigos y cualquier otros gastos y deducciones del
precio neto de venta del producto que aparezcan en las liquidaciones de
fundición o cualquier otro documento aceptable por cada venta por separado y
después de deducir también el costo real de los fletes de dichas substancias a
la fundición o cualquier otro documento aceptable por cada venta por separado de
las substancias mencionadas.

La regalía de producción pagadera al concesionario conforme a lo
aquíestablecido, será pagada después de deducir y amortizar todos los pagos de
Anticipo Mínimo de Regalías establecidos en la cláusula Tercera Anterior.

La COMPAÑÍA, deberá efectuar el pago de Regalías de producción as CONCESIONARIO
mediante transferencia pro giro a una cuento y contra el recibo de la factura o
facturas correspondientes (con el IVA agregado y desglosado), mensualmente
dentro de los terinta (30) dias siguientes a la fecha de terminación de cada mes
en el que LA COMPAÑÍA reciba pagos finales por venta de minerals, mineral en
bruto u otros productos de valor.

Adendum

Con el objeto de agilizar los pagos de los concentrados producidos y vendidos de
la Mina for all the substances obtained and sold from THE LOTS.

b) In case of gold/silver bearing material, ingots or any other substaces
obtained and sold from THE LOTS by THE COMPANY; a production royalty of four
percent (4%) on the real sale price of all the minerals, crude metals or
valuable products included in the buying and selling invoices, after deducting
all the processing charges, punishments or any other expenses and deductions on
the net sale price of the products included in the smelting accounts or any
other acceptable document for each separate sale and also after deducting the
real freight cost of sending such substances to the smelting company or any
other acceptable document for each separate sale of the aforementioned
substances.

The production royalty payable to the CONCESSIONAIRE according to what has been
established herein will be paid after deducting and repaying the Royalty Minimum
Advance payment mentioned in the previous Third Clause.

THE COMPANY must pay the CONCESSIONAIRE his production royalty through bank
transfer to an account upon receiving the respective invoice or invoices
(including VAT), every month within 30 days following the end of each month in
which THE COMPANY receives final payments for the sale of minerals, crude metals
or other valuable products

Addendum

In order to expedite payments for the concentrates produced and sold in the



--------------------------------------------------------------------------------

LOGO [g365476g17j52.jpg]

 

o Minas subterránean, LA COMPAÑÍA pagará al CONCESSIONAIRE a cuenta del pago
total de Regalías de los lotes o embarques enviados a fundición (los
“Embarques”), de la siguiente forma:

1.- LA COMPAÑÍA calculará al final de cada mes, el valor provisional (“Valor
Provisional”) de los Embarques enviados a findición para ese mes.

2. En base a Valor Provisional mensual LA COMPAÑÍA, realizará una estimación de
la Regaliá de Producción debida del CONCESSIONAIRO.

3.Dentor de los 10 días siguientes al término de cada mes, se pagará un adelanto
provisional at CONCESSIONAIRO correspondiente al 50% del calculo del Valor
Provisional de la Regalía de Producción.

4. La liquidación del 50% restante será pagada de acuerdo a los térmios del
CONTRATO.

5. Cualquier diferencia a fovor o en contra de los pagos provionales de la
Regaliá de Producción serán ajustdos en el pago final de la Regalía de
Producción relative a los Embarques mensuales correspondientes. En el caso de
que el anticipo sea mayor al pago final, la diferencia se podrá deducir enpagos
futuros.

6. Posteríor a la firma de este convenio modificatorio, las Partes calcularán
los pagos provisionales de Regalías de Produccion de los meses pendients de pago
por causes no atribuibles a LA COMPAÑÍA, a la fecha de celebración del presente
convenio y seran pagados de acuredo con la presente modificacíón, en su
totalidad en tres partes iguales pagaderas dentro de los tres meses siguientes a
la firma de este convenio modificatorio. Los pagos de las Regalías de Producción
respecto a los pagos finales por venta de minerals, mineral en bruto u otros
productos de valor que ya se hubieren liquidado ensu totalidad a LA COMPAÑÍA a
la fecha de celebración del presento convenio, se pagarán por LA COMPAÑÍA al
CONCESSIONAIRO, en términus CONTRATO.

Underground Mine or Mines, THE COMPANY shall pay the CONCESSIONAIRE to account
of the total payment of royalties for the lots or shipments (the “Shipments”)
sent to smelting, as follows:

1.The COMPANY will calculate, at the end of each month, the provisional value
(“provisional value”) of the Shipments sent to smelting for that month.

2. Based on this monthly Provisional Value THE COMPANY will figure an estimate
of the Production Royalty payable to the Concessionaire.

3. Within 10 days of the end of each month, it will be paid a Provisional
Advance to the CONCESSIONAIRE equal to 50% of the calculated Provisional value
of the production Royalty due.

4. the final payment of the remaining 50% will be paid according to the
AGREEMENT’s terms.

5. Any over payment or underpayment of the Provisional Advance relative to the
actual Production Royalty due will be adjusted in the final production Royalty
payment due with respect to the corresponding monthly Shipments. If the
overpayment is greatee than what is due. Adjusted against next future payment.

6. upon signing this amendment agreement, the Parties will also calculate the
provisional production Royalty amount payable for any back months for
outstanding royalties due for causes not attributable to THE COMPANY upon the
execution of this amendment agreement and pay according to this modification
thereto in its totality in three equal parts within the three months following
to the execution of this amendment agreement. Payments of the production
Royalties with respect to final payments of the minerals, crude metals or
valuable products that had been paid in its totality to THE COMPANY at the
execution of this amendment agreement shall be paid by THE



--------------------------------------------------------------------------------

LOGO [g365476g02z43.jpg]

 

SEGUNDA. Salvo las modificaciones contenidas en este convenio, todas las demás
cláusulas del CONTRATO y los términos establecidos en las mismas, mantendrán
pleno vigor y fuerza entre las partes. Habiendo leído este convenio y enteradas
de sus efectos legales, las partes lo ratifican y firman en el 3 de Agusto de
2012

COMPANY to the CONCESSIONAIRE in terms of the AGREEMENT. SECOND. With the
exception of the modifications included herein, all the other clauses of the
AGREEMENT and terms established therein, will continue in force among the
parties. Both parties, agreeing with the judicial consequences of this
agreement, execute and enter into the same in on August 3, 2012.

DON DAVID GOLD, S.A.DE C.V.

William W. Reid

Ing. José Pérez Reynoso